DETAILED ACTION
Applicant’s amendment and response filed on 9/29/2021 have been received and entered into the case. Claims 3, 9-33 and 36 have been canceled. Claims 1-2, 4-8, 34-35, and 37 are pending and have been considered on the merits. All arguments have been fully considered.

Withdrawn Objections
Objections are withdrawn in view of applicant’s amendments.

Withdrawn Rejections
Rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn in view of applicant’s submitted deposit form.
Rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of applicant’s amendments.
Rejections under 35 U.S.C. 102/103 are withdrawn in view of applicant’s amendments.
Rejections of Claim 3 under 35 U.S.C. 103 are withdrawn in view of applicant’s amendments – Claim 3 has been canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-8, 34-35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrick et al (US 2014/0220180 A1; 8/7/2014) in view of Ditu et al (Anaerobe. 2011;17:448-451.) and Vranic et al (Mater Sociomed. 2016;28(2):121-124.).
The instant claims recite a feed composition comprising Lactobacillus crispatus WZ-12 or a derivative thereof, wherein said Lactobacillus crispatus WZ-12 derivative improves one or more probiotic qualities compared to a parental Lactobacillus crispatus WZ-12 strain; and an ingestible food product; wherein the composition comprises Lactobacillus crispatus WZ-12 or a derivative thereof in an amount sufficient for use as a probiotic treatment of a subject; wherein the probiotic treatment comprises reducing an amount of antibiotic resistant bacteria in a gut microbiota of the subject.
Hendrick teaches a feed composition comprising Lactobacillus crispatus and an ingestible food product (para 0023-0025), wherein the composition comprises from about 103 to about 106 of said bacterial strain (para 0026), and the ingestible food product comprises a feedstuff / a nutritional supplement (para 0023-0024). The composition is fed to porcine / poultry (para 0040). The composition further comprises Lactobacillus reuteri (para 0025).

Hendrick does not teach said Lactobacillus crispatus is Lactobacillus crispatus WZ-12 (claims 1-2) and said Lactobacillus reuteri is Lactobacillus reuteri 2-2 (claim 8).
Lactobacillus crispatus and Lactobacillus reuteri of Hendrick belong to the same genus and species as the claimed strains. In addition, Hendrick does teach Lactobacillus crispatus and Lactobacillus reuteri are included in a feed composition for porcine and poultry as claimed (para 0040). Hence, in the absence of a comparison between the biological characteristics between Lactobacillus crispatus WZ-12 as claimed and Lactobacillus crispatus of Hendrick, the two strains are considered to have the same biological properties because they both possess the same probiotic activity for feeding animal subjects. In the alternative that there is some unidentified claim characteristic which is not disclosed which purports a difference between the claimed strain and the strain of Hendrick, then such difference is considered to be so slight as to alternatively render the claims prima facie obvious over the teachings of Hendrick.
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to select Lactobacillus crispatus as an active probiotic ingredient in combination with an ingestible food product, for a feed composition, since Hendrick discloses the same or very similar feed composition. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to select Lactobacillus crispatus with a reasonable expectation for successfully obtaining a feed composition.

Hendrick does not teach the amount of Lactobacillus crispatus is 104-107 CFU per ml (claim 2).
However, Hendrick does teach the amount of Lactobacillus crispatus is 103-106 CFU per gram (para 0026).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize the amount of Lactobacillus crispatus since Lactobacillus crispatus is an active probiotic ingredient in a feed composition, and that various amounts are used for feeding animal subjects. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine practice to incorporate an optimized amount of Lactobacillus crispatus with a reasonable expectation for successfully obtaining a feed composition.

Hendrick does not teach the composition wherein the probiotic treatment comprises reducing an amount of antibiotic resistant bacteria in a gut microbiota of the subject (claims 1, 4, 34-35, and 37).
Ditu teaches a method for reducing an amount of antibiotic resistant bacteria in a gut microbiota of a subject (Abstract), wherein probiotic bacteria inhibit the adhesion of pathogenic bacteria to epithelial cells in the gut (p. 449 col right – lines 16-20), the pathogenic bacteria are well-known to be antibiotic resistant (Abstract), the E. coli is multidrug resistant (p.449 col right – lines 2-6, Figures 1-3, p.450 col left & right) (E. coli is ampicillin resistant, Abstract of Vranic), the combination of probiotic strain and E. coli strain is able to interfere with the adherence of pathogenic bacteria to the gut (p.450 col right – para 1-2), and the combination of probiotic strain and E. coli strain showed an increase of probiotic activity on the antibiotic susceptibility of pathogenic bacteria (p.451 col left – para 1-2).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate an E. coli strain since Hendrick discloses a feed composition comprises probiotic strains, and Ditu discloses that probiotic strains in combination with E. coli strain reduces an amount of antibiotic resistant bacteria in a gut microbiota of a subject. Moreover, before the effective filing date of the claimed invention, one E. coli strain with a reasonable expectation for successfully obtaining a feed composition.

The references cited above do not teach said E. coli is E. coli strain M9-4-1 (claim 37). However, E. coli of Ditu belong to the same genus and species as the claimed strain. Hence, in the absence of a comparison between the biological characteristics between E. coli strain M9-4-1 as claimed and E. coli of Ditu, the two strains are considered to have the same biological properties because they belong to the same genus and species. In the alternative that there is some unidentified claim characteristic which is not disclosed which purports a difference between the claimed strain and the strain of Ditu, then such difference is considered to be so slight as to alternatively render the claims prima facie obvious over the teachings of Ditu.

Response to Arguments
Applicant argues that neither Hendrick nor Ditu disclose using Lactobacillus crispatus, much less the specific strain WZ12, to reduce the amount of antibiotic resistant bacteria in a gut microbiota of the subject.
These arguments are not found persuasive because rejected claims are drawn to a composition. The limitation of “for use as a probiotic treatment of a subject; wherein the probiotic treatment comprises reducing an amount of antibiotic resistant bacteria in a gut microbiota of the subject” is intended use limitation. The claiming of a new use, function or unknown property does not necessarily make the composition patentable. The intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition. In order to be limiting, the intended use 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651